748 N.W.2d 815 (2008)
Robert A. WOODS, Personal Representative of the Estate of Christal Woods, Deceased, Plaintiff-Appellee,
v.
FARMINGTON FAMILY PHYSICIANS, P.C., Medical Arts X-Ray, P.C., and Sheldon Stern, D.O., Defendants, and
Won Chae, M.D., Defendant-Appellant.
Docket No. 132583. COA No. 270600.
Supreme Court of Michigan.
May 27, 2008.
*816 By order of November 29, 2007, the application for leave to appeal the October 18, 2006 order of the Court of Appeals was held in abeyance pending the decision in Braverman v. Garden City Hospital (Docket Nos. 134445-6). On order of the Court, the case having been decided on April 9, 2008, 480 Mich. 1159, 746 N.W.2d 612 (2008), the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.